 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CareView Communications, Inc. 8-K [careview_8k-010912.htm]
 
Exhibit 10.90
 
(careview logo) [careview-logo.jpg]
 
 Press Release
January 11, 2012
    FOR IMMEDIATE RELEASE   SYMBOL:   CRVW January 11, 2012  TRADED:   OTC  QB

 
CAREVIEW COMMUNICATIONS, INC. ANNOUNCES
INTENTION TO ISSUE AN ADDITIONAL $5 MILLION OF
SENIOR SECURED CONVERTIBLE NOTES TO HEALTHCOR


FOR IMMEDIATE RELEASE – January 11, 2012 – Lewisville, TX – CareView
Communications, Inc. ("CareView" or the "Company") (OTC QB: CRVW), an
information technology provider to the healthcare industry, announced today that
it entered into an agreement to issue an additional $5 million of Senior Secured
Convertible Notes (the “Notes”) to funds managed by HealthCor Partners
Management, L.P. and HealthCor Management, L.P. (together,
“HealthCor”).  HealthCor is a leading investment manager in the healthcare and
life sciences sectors.


The terms of the Notes will be substantially the same as those contained in the
$20 million of Senior Secured Convertible Notes issued to HealthCor in April
2011, as amended in December 2011, with the exception that no additional
warrants shall be granted.  The closing of the financing is expected to occur in
approximately three to four weeks.


CareView's President, Steven G. Johnson, stated, “We have benefitted
significantly from having HealthCor as an investor and designated board member
and believe that this $5 million investment will provide the Company with
additional financial flexibility. HealthCor's extensive knowledge of the
healthcare industry and its service providers should enable CareView to achieve
its goals of becoming an industry leader in the application of healthcare
technology to patient monitoring and safety.  Additionally, we would like to
thank HealthCor for agreeing to waive the non-dilutive feature of the original
notes.”


HealthCor's Senior Managing Director, Jeffrey C. Lightcap, stated, “We have been
very pleased with the progress that CareView has made over the course of the
last nine months and are looking forward to continuing to work with the Company
to revolutionize the way that most hospitals provide patient care.”


About CareView Communications, Inc.
CareView has created a proprietary high-speed data network system that can be
deployed throughout a healthcare facility using the existing cable television
infrastructure. This network supports CareView’s Room Control Platform and
complementary suite of software applications designed to streamline workflow and
improve value-added services offered to customers. Real-time bedside monitoring
and point-of-care video monitoring and recording improve efficiency while
limiting liability, and entertainment packages and education enhance quality of
stay. CareView’s Virtual Bed Rail application has helped hospitals dramatically
reduce falls.  This technology may also act as an interface gateway for other
software systems and medical devices moving forward. CareView is dedicated to
working with all types of hospitals, nursing homes, adult living centers and
selected outpatient care facilities domestically and internationally. Corporate
offices are located at 405 State Highway 121 Bypass, Suite B-240, Lewisville, TX
75067. Questions may be directed to Steven Johnson, President and Chief
Operating Officer at (972) 943-6050. More information about the Company is
available on the Company’s website at www.care-view.com.


About HealthCor
HealthCor’s private equity funds, with approximately $300 million of assets
dedicated to private equity, invest primarily in later-stage development and
growing mid-sized companies across all sectors of the healthcare and life
sciences industry.

 
This press release shall not constitute an offer to sell or a solicitation of an
offer to buy securities of CareView Communications, Inc. Any securities that are
ultimately sold in the offering described in this press release will not be
registered under the Securities Act of 1933, as amended, and may not be offered
or sold in the United States absent registration or an applicable exemption from
the registration requirements of that Act. Certain statements in this release
and other written or oral statements made by or on behalf of the Company are
“forward looking statements” within the meaning of the federal securities
laws.  Statements regarding future events and developments and our future
performance, as well as management’s expectations, beliefs, plans, estimates or
projections relating to the future are forward-looking statements within the
meaning of these laws.  The forward-looking statements are subject to a number
of risks and uncertainties including market acceptance of the Company’s services
and projects and the Company’s continued access to capital and other risks and
uncertainties. The actual results the Company achieves may differ materially
from any forward-looking statements due to such risks and uncertainties.  These
statements are based on our current expectations and speak only as of the date
of such statements.  The Company undertakes no obligation to publicly update or
revise any forward-looking statement, whether as a result of future events, new
information or otherwise.  
# # #
 
 

--------------------------------------------------------------------------------